                      Case 5:20-cv-00799-R Document 9 Filed 02/08/21 Page 1 of 2
                                IN THE UNITED STATES DISTRICT COURT FOR THE
                                       WESTERN DISTRICT OF OKLAHOMA

Jose Mejia Lopez,                                                )
                                   Plaintiff                     )
                                                                 )
vs.                                                              )            Case No. 20-799-R
                                                                 )
R&R Express, Inc., et al.,                                       )             TRIAL DOCKET December, 2021
                                   Defendant                     )

                                                    SCHEDULING ORDER

Date   February 8, 2021                               Judge DAVID RUSSELL              Clerk Janet Wright

Appearing for Plaintiff Mark Shores Timothy Hummel

Appearing for Austin Jackson

Jury Trial Demanded       X                                           Non-Jury Trial

                              THE FOLLOWING DEADLINES ARE SET BY THE COURT

1.      Motions to join additional parties to be filed w/i            testify and no exhibit will be admitted in any
                                            .                         party’s case in chief unless such witness or
                                                                      exhibit was included in the party’s filed
2.      Motions to amend pleadings to be filed w/i                    witness or exhibit list.
        60 days.
                                                                 6.   Discovery to be completed by 11/1/21          .
3.      (a) Plaintiff to file a final list of expert
        witness(es) in chief and submit expert reports to        7.   All dispositive and Daubert motions to be filed
        defendant by 9/1/21                          .*               by 10/1/21                        .

        (b) Defendant to file a final list of expert                  If the deadline for dispositive motions and
        witness(es) in chief and submit expert reports to             Daubert motions precedes the discovery
        plaintiff by 14 days thereafter              .*               deadline, the parties are expected to conduct any
                                                                      discovery necessary for such motions in advance
4.      (a) Plaintiff to file a final list of witnesses,              of the motion deadline.
        together with addresses and brief summary of
        expected testimony where a witness has not               8.   Trial docket December 2021        **
        already been deposed by 9/15/21                  .*
                                                                      **Trial dockets generally begin the second
        (b) Defendant to file a final list of witnesses (as           TUESDAY of each month; however, this
        described above) 14 days thereafter.*                         practice varies, particularly during holidays.
                                                                      The published trial docket will announce the
5.      Plaintiff to file a final exhibit list by:                    trial setting.
          9/15/21                              .* Defendant
        to file objections to Plaintiff’s final exhibit list,         The interval between the dispositive motion
        under Fed. R. Civ. P. 26(a)(3)(B), b 14 days                  deadline (¶ 7) and the trial docket (¶ 8) is
        thereafter            .                                       relatively inflexible. An extension of time to file
                                                                      or respond to a motion for summary judgment
        Defendant to file a final exhibit list by*9/30/21             will likely affect the trial setting.
        Plaintiff to file objections to Defendant’s final
        exhibit list, under Fed. R. Civ. P. 26(a)(3)(B),         9.   Designations of deposition testimony to be used
        by 14 days thereafter           .                             at trial to be filed by 11/15/21               .
                                                                      Objections and counter-designations to be filed
                *The listing of witnesses and exhibits                by 11/22/21                     .
        shall separately state those expected to be
        called or used and those which may be called
        or used if the need arises. Except for good
        cause shown, no witness will be permitted to
           Case 5:20-cv-00799-R Document 9 Filed***In
                                                 02/08/21    Page
                                                      addition       2 of the
                                                               to filing,  2 parties
10.   Motions in limine to be filed by                           are encouraged, but not required, to
      11/22/21                                                   submit their proposed jury
                                                                 instructions or findings of fact and
11.   Requested voir dire to be filed by                         conclusions of law in Word format to
      11/22/21 .                                                 the Clerk via the Court’s designated
                                                                 mail box: russell-
12.   Trial briefs (optional unless otherwise                    orders@okwd.uscourts.gov
      ordered) to be filed by __.
                                                         15.     Any objection or responses to the trial
13.   Requested jury instructions to be filed                    submissions referenced in 10, 11, 12,
      on or before 11/22/21      .***                            13, or 14 to be filed within five (5) days
                                                                 thereafter.
14.   NON-JURY CASES ONLY: Proposed
      findings and conclusions of law to be              16.     Proposed final pretrial report, approved
      filed no later than.                                       by all counsel, and in full compliance
                                                                 with Local Rules (see Appendix IV),
                                                                 together with a proposed order
                                                                 approving the report, to be submitted to
                                                                 the Court by 11/22/21           .


17.   This case is referred to the following Court-sponsored ADR/settlement process or special trial
      track:
              by agreement of the parties, with the approval of the Court:
              by Order of the Court:

               ___      Mediation
                        Judicial Settlement Conference
                        Other __________________________

      If the case is referred to mediation or some other form of private ADR, the process shall
      be completed and a report filed with the Court by the parties, stating whether the case
      settled, not later than _____________________.

18.   Except as may be otherwise specifically ordered by the assigned judge, this case will not be
      scheduled for a judicial settlement conference unless, within ten calendar days after the trial
      docket is published, the parties file a joint motion requesting a judicial settlement conference.
      The motion shall provide reasons justifying the commitment of court resources to the settlement
      process, and shall describe the reasons for which efforts to settle the case by other means have
      been unsuccessful.

19.            The parties consent to trial by a Magistrate Judge.

20.   Initial disclosure pursuant to Fed. R. Civ. P. 26 has been made               ; is excused
      ; or shall be made no later than ____________________________.

21.   Other:

                                                                 BY ORDER OF THE COURT
                                                                 CARMELITA REEDER SHINN,
                                                                 CLERK

                                                                 By    s/Janet Wright
                                                                      Deputy
